 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (the “Agreement”), dated as of August 21, 2013, is
entered into by and between, Cardinal Energy Group, Inc., a Nevada corporation,
(the “Company”), having its address at 6037 Frantz Road, Suite 103, Dublin, Ohio
43017 (the “Company”) and Equity Trust fbo Amy Alley, 401K, having its address
at_________________ (collectively, the “Purchaser”).

 

RECITALS:

 

A. The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”);

 

B. Purchaser desires to purchase and the Company desires to issue and sell, upon
the terms and conditions set forth in this Agreement a senior, secured,
convertible note of the Company, in the form attached hereto as Exhibit “A”, in
the aggregate principal amount of $98,485 (the “Note”), which Note is
convertible into shares of common stock of the Company (the “Common Stock”),
upon the terms and subject to the limitations and conditions set forth herein
and in the Note.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. DEFINITIONS.

 

(a) Certain Definitions. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:

 

(i) “Affiliate” means, with respect to a specific Person referred to in the
relevant provision, another Person who or which controls or is controlled by or
is under common control with such specified Person.

 

(ii) “Closing” means the event in which the Purchaser purchases from the Company
the Securities, which shall take place within five (5) business days of the date
hereof, unless otherwise agreed to by the parties hereto.

 

(iii) “Closing Date” means the date on which the Closing is held.

 

(iv) “Person” means any living person or any entity, such as, but not
necessarily limited to, a corporation, partnership or trust.

 

(v) “Transaction Documents” means, collectively, this Agreement, the Note and
any other agreements, documents and instruments contemplated hereby or thereby.

 

1

 

 

2. PURCHASE AND SALE OF NOTE.

 

(a) Purchase of Note. Subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, the Purchaser agrees to purchase at the Closing
and the Company agrees to sell and issue to the Purchaser at the Closing, the
Note in exchange for $98,485(the “Purchase Price”). As set forth in the Note,
the principal amount of the Note shall be repaid in cash, but at the option of
the Purchaser, such amount may be repaid through the conversion of the Note into
shares of the Company’s restricted common stock at the market price as set forth
in the Note (the “Shares”). In addition to the foregoing, the Company shall
issue to the Purchaser, at the Closing Date, as paid-up interest, 131,313 shares
of its restricted Common Stock (the “Interest Shares”).

 

(b) Closing Date. The Closing (the “Closing”) of the purchase and sale of the
Note shall take place within five (5) business days of the date hereof, subject
to notification of satisfaction of the conditions to the Closing set forth
herein (or such later date as is mutually agreed to by the Company and the
Purchaser (the “Closing Date”). The Closing shall occur on the Closing Date at
such location as may be agreed to by the parties.

 

(c) Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on the Closing Date, (i) the Purchaser shall deliver, or cause
to be delivered, to the Company (via wire transfer of immediately available
funds pursuant to the Company’s written wiring instructions attached hereto) the
Purchase Price, and (ii) the Company shall deliver to the Purchaser: (x) the
Note duly executed on behalf of the Company and in the name of the Purchaser, or
its designee, and (y) the Interest Shares.

 

3. PURCHASER REPRESENTATIONS AND WARRANTIES.

 

The Purchaser represents and warrants as follows:

 

(a) Investment Purpose. The Purchaser is acquiring the Note and the Shares
issuable upon conversion of the Note (the Note and the Shares may be referred to
collectively as “Securities”) for its own account for investment only and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
such Purchaser reserves the right to dispose of the Securities at any time in
accordance with or pursuant to an effective registration statement covering such
Securities or an available exemption under the Securities Act. Such Purchaser
does not presently have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.

 

(b) Accredited Investor Status. The Purchaser is: (i) an “Accredited Investor”
as that term is defined in Rule 501(a)(3) of Regulation D, (ii) experienced in
making investments of the kind described in this Agreement and the related
documents, (iii) able, by reason of the business and financial experience of its
officers (if an entity) and professional advisors (who are not affiliated with
or compensated in any way by the Company or any of its affiliates or selling
agents), to protect its own interests in connection with the transactions
described in this Agreement, and the related documents, and (iv) able to afford
the entire loss of its investment in the Securities.

 



2

 

 

(c) Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(d) Information. The Purchaser and its advisors (and his or, its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Securities, which
have been requested by such Purchaser. The Purchaser and its advisors, if any,
have been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries nor any other due diligence investigations
conducted by such Purchaser or its advisors, if any, or its representatives
shall modify, amend or affect such Purchaser’s right to rely on the Company’s
representations and warranties contained in herein. The Purchaser understands
that its investment in the Securities involves a high degree of risk. The
Purchaser has sought such accounting, legal and tax advice, as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(e) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities, or the
fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(f) Transfer or Resale. The Purchaser understands that: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Purchaser shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements, or (C) such Purchaser provides the Company with reasonable
assurances (in the form of seller and broker representation letters) that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act, as amended (or a successor rule
thereto) (collectively, “Rule 144”), in each case following the applicable
holding period set forth therein; (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register the Securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.

 

3

 

 

(g) Legends. The Purchaser agrees to the imprinting on the certificates or
documents representing the Securities a restrictive legend in substantially the
following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

 

Certificates evidencing the restricted shares of the Company’s Common Stock(the
“Restricted Stock”) shall not contain any legend (including the legend set forth
above): (i) while a registration statement covering the resale of such security
is effective under the Securities Act, (ii) following any sale of such
Restricted Stock pursuant to Rule 144, (iii) if such Restricted Stock are
eligible for sale under Rule 144, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The
Purchaser agrees that the removal of restrictive legend from certificates
representing Securities is predicated upon the Company’s reliance that the
Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a registration statement, they will be sold in compliance with the
plan of distribution set forth therein.

 

(h) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Purchaser and is a valid
and binding agreement of such Purchaser enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(i) No Legal Advice from the Company. The Purchaser acknowledges, that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with his or its own legal counsel and investment and tax
advisors. The Purchaser is relying solely on such counsel and advisors and not
on any statements or representations of the Company or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

 



4

 

 

4. COMPANY REPRESENTATIONS AND WARRANTIES.

 

Except as otherwise set forth herein, the Company represents and warrants as
follows:

 

(a) Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have or reasonably be expected to result in a Material
Adverse Effect and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

(b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Securities, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) the
Transaction Documents have been duly executed and delivered by the Company, (iv)
the Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

 

(c) Issuance of Securities. The issuance of the Securities is duly authorized
and free from all taxes, liens and charges with respect to the issue thereof.
The Restricted Stock, when issued, will be validly issued, fully paid and
nonassessable, free from all taxes, liens and charges with respect to the issue
thereof. The Company has reserved from its duly authorized capital stock the
appropriate number of shares of Common Stock as set forth in this Agreement.

 

(d) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), for the year preceding the date hereof (all of the foregoing filed prior
to the date hereof or amended after the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to as the “SEC
Documents”) on timely basis or has received a valid extension of such time of
filing and has filed any such SEC Document prior to the expiration of any such
extension. The Company has delivered to the Purchaser or its representatives, or
made available through the SEC’s website at http://www.sec.gov., true and
complete copies of the SEC Documents. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

5

 

 

(e) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

 

(f) (j) No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

 

(g) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth herein, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Purchaser as contemplated hereby.

 

(h) Reporting Status. With a view to making available to the Purchaser the
benefits of Rule 144 or any similar rule or regulation of the SEC that may at
any time permit the Purchaser to sell securities of the Company to the public
without registration, and as a material inducement to the Purchaser’s purchase
of the Securities, the Company represents and warrants to the following: (i) the
Company is, and has been for a period of at least 90 days immediately preceding
the date hereof, subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act (ii) the Company has filed all required reports under section
13 or 15(d) of the Exchange, as applicable, during the 12 months preceding the
date hereof (or for such shorter period that the Company was required to file
such reports), and (iii) the Company is not an issuer defined as a “Shell
Company.” For the purposes hereof, the term “Shell Company” shall mean an issuer
that meets the description defined in paragraph (i)(1)(i) of Rule 144.

 

5. DISCLOSURE. The Company has made available to the Purchaser and its counsel
all the information reasonably available to the Company that the Purchaser or
its counsel have requested for deciding whether to acquire the Securities. No
representation or warranty of the Company contained in this Agreement (as
qualified by the SEC Documents or any of the other Transaction Documents, and no
certificate furnished or to be furnished to the Purchaser at the Closing, or any
due diligence evaluation materials furnished by the Company or on behalf of the
Company, including without limitation, due diligence questionnaires, or any
other documents, presentations, correspondence, or information contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made.

 

6

 

 

6. CLOSING. At Closing:

 

(a) The Company shall deliver to the Purchaser the Interest Shares and the duly
executed Note.

 

(b) The Purchaser shall deliver, or cause to be delivered, to the Company the
Purchase Price (as adjusted downward for the costs and expenses set forth in
section (c) below) by wire transfer of immediately available U.S. funds pursuant
to the wire instructions provided by the Company.

 

7. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The Company’s obligation to
sell the Securities to the Purchaser pursuant to this Agreement on the Closing
Date is conditioned upon:

 

(a) Delivery by the Purchaser to the Company of the Purchase Price for the
Securities by wire transfer of immediately available U.S. funds pursuant to the
wire instructions provided by the Company;

 

(b) Delivery of the executed Transaction Documents, as appropriate; and

 

(c) The representations and warranties of the Purchaser shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Purchaser shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing Date.

 

8. CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE. The Purchaser’s
obligation to purchase the Debenture and the Restricted Stock pursuant to this
Agreement on the Closing Date is conditioned upon:

 

(a) Delivery by the Company to the Purchaser of the Note and the Interest Shares
to be purchased in accordance with this Agreement;

 

(b) Delivery of the executed Transaction Documents, as appropriate; and

 

(c) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

 

7

 

 

9. GOVERNING LAW; MISCELLANEOUS.

 

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. To the extent determined by such court, the
Company shall reimburse the Purchaser for any reasonable legal fees and
disbursements incurred by the Purchaser in enforcement of or protection of any
of its rights under any of the Transaction Documents.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Purchaser, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Purchaser makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.

 

(f) Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

COMPANY:  

Cardinal Energy Group, Inc.

6037 Frantz Road, Suite 103

Dublin, Ohio 43017

Fax No. ________________



      PURCHASER:  

Equity Trust fbo Amy Alley, 401K

_______________________

_______________________

Fax No. ________________



 

8

 

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Purchaser shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.

 

(h) (h) No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

 

(i) Survival. All agreements, representations and warranties contained in this
Agreement or made in writing by or on behalf of any party in connection with the
transactions contemplated by this Agreement shall survive the execution and
delivery of this Agreement and the Closing.

 

(j) Publicity. The Company and the Purchaser shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Purchaser, to
issue any press release or other public disclosure with respect to such
transactions required under applicable securities or other laws or regulations
(the Company shall use its best efforts to consult the Purchaser in connection
with any such press release or other public disclosure prior to its release and
Purchaser shall be provided with a copy thereof upon release thereof).

 

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(l) Brokerage. The Company represents that no broker, agent, finder or other
party has been retained by it in connection with the transactions contemplated
hereby and that no other fee or commission has been agreed by the Company to be
paid for or on account of the transactions contemplated hereby.

 

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser and
the Company as of the date first set forth above.

 

CARDINAL ENERGY GROUP, INC.:

 

By:     Name:     Title:  

 

EQUITY TRUST FBO AMY ALLEY, 401K:

 

By:     Name:     Title:    

 

9

 

 

Exhibit “A”

 

FORM OF PROMISSORY NOTE

 

10

 

